Citation Nr: 0500386	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  99-22 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

A videoconference hearing was conducted by the undersigned 
Veterans Law Judge in December 2001.  The Board had deferred 
consideration of the current claim when it granted service 
connection for the cause of the veteran's death in March 
2002.  There had been a stay on certain 38 U.S.C.A. § 1318 
claims at that time.


FINDING OF FACT

Service connection for the cause of the veteran's death has 
been granted and there is no potential for additional benefit 
under 38 U.S.C.A. § 1318.


CONCLUSION OF LAW

The claim of entitlement to dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 is 
dismissed.  38 U.S.C.A. §§ 511, 7104 (West 2002); 
38 C.F.R. § 20.101 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was granted for the cause of the veteran's 
death in March 2002.  The grant of service connection for the 
cause of the veteran's death was a grant of dependency and 
indemnity compensation.  The provisions of 38 U.S.C.A. § 1318 
provide another avenue of entitlement to dependency and 
indemnity compensation.  

The Board has jurisdiction of all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits.  38 C.F.R. § 20.101 
(2004).  The issue before the Board is whether there is an 
actual or potential benefit.  If there is no actual or 
potential benefit, a review would be fruitless since even a 
favorable ruling would result in no benefit to the appellant.  

Entitlement has already been established under 
38 U.S.C.A. § 1310 and there is no potential for additional 
benefit under 38 U.S.C.A. § 1318.  See Mintz v. Brown, 6 Vet. 
App. 277 (1994) (the Board does not have jurisdiction to 
review a case if no benefit would accrue to the claimant).  

In light of the grant of service connection for the cause of 
the veteran's death and the lack of potential for additional 
benefit under section 1318, the appeal is dismissed.  
38 U.S.C.A. §§ 501, 7104.

Any potential VCAA defect is moot and of no prejudice as 
there is no potential for additional benefit under 
38 U.S.C.A. § 1318.  Sabonis v. Derwinski, 6 Vet. App. 426, 
430 (1994).




ORDER

The claim of entitlement to dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 is 
dismissed.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


